*472The verdict for past and future pain and suffering deviates materially from what would be reasonable compensation under the circumstances (CPLR 5501 [c]) and we reduce it accordingly (see, Cagney v Blaikie, 219 AD2d 483). As to the jury’s verdict for lost earnings and medical expenses, there was sufficient evidence in the record to support the jury’s determinations. We note that, while the experts disagreed with one another, it was for the jury to resolve the issues of credibility (see, Taype v City of New York, 82 AD2d 648). Finally, defendant has failed to demonstrate that the evidence warranted a jury instruction concerning mitigation of damages. Concur — Rosenberger, J. P., Ellerin, Rubin and Nardelli, JJ.